Title: To John Adams from Thomas McKean, 7 January 1814
From: McKean, Thomas
To: Adams, John


            
               Dear Sir,
               Philadelphia, Jan. 7, 1814.
            
            In your favor of 26th November last, you say “that you venture to say that about a third of the people of the Colonies were against the Revolution.” It required much reflection before I could fix my opinion on this subject; but, on mature deliberation, I conclude you are right, and that more than a third of influential characters were against it. The opposition consisted chiefly of the Friends, or Quakers, the Menonists, the Protestant Episcopalians, whose clergy received salaries from the Society for Propagating the Gospel in Foreign Parts, and from the officers of the Crown and Proprietors of Provinces, with their connections, adding the timid and those who believed the Colonies would be conquered, and that of course they would be safe in their persons and property from such conduct, and also have a probability of claiming office and distinction; and also the discontented and capricious of all grades.I have not heard the specific sum of money Mr. C. J. Marshall received for his copyright of the “Life of Washington,” nor have I been able to obtain any certain information concerning it; but, if he obtained a sixth part of what you mention, I think he ought to be contented.During my protracted life, I neither have had leisure or inclination to write a history, and at my present age it is out of the question. It is true I have been often spoken to, and even solicited, by a great many of my learned acquaintance, to undertake that of the American Revolution, beginning at the year 1760 or before: among the, Dr. Rush, your former correspondent, was not the least anxious.Though I shall never write a history, I will give you a historical fact respecting the Declaration of Independence, which may amuse, if not surprise.On the 1st of July, 1776, the question was taken in committee of the whole of Congress, when Pennsylvania, represented by seven members then present, voted against it, four to three. Among the majority were Robert Morris and John Dickinson. Delaware (having only two present, namely, myself and Mr. Read) was divided. All the other States voted in favor of it. The report was delayed until the 4th; and, in the mean time, I sent an express for Cæsar Rodney to Dover, in the County of Kent, in Delaware, at my private expense, whom I met at the State House door, on the 4th of July, in his boots. He resided eighty miles from the city, and just arrived as Congress met. The question was taken. Delaware voted in favor of Independence. Pennsylvania (there being only five members present, Messrs. Dickinson and Morris absent) voted also for it. Messrs. Willing and Humphries were against it. Thus the thirteen States were unanimous in favor of Independence. Notwithstanding this, in the printed public journal of Congress for 1776, Vol. II., it appears that the Declaration of Independence was declared on the 4th of July, 1776, by the gentlemen whose names are there inserted: whereas, no persons signed it on that day; and, among the names there inserted, one gentleman, namely, George Read, Esq., was not in favor of it; and seven were not in Congress on that day, namely, Messrs. Morris, Rush, Clymer, Smith, Taylor, and Ross, all of Pennsylvania, and Mr. Thornton, of New Hampshire; nor were the six gentlemen last named members of Congress on the 4th of July. The five for Pennsylvania were appointed delegates by the convention of that State on the 20th of July, and Mr. Thornton took his seat in Congress, for the first time, on the 4th of November following; when the names of Henry Hinds, of New York, and Thomas McKean, of Delaware, are not printed as subscribers, though both were present in Congress on the 4th of July, and voted for Independence.Here false colors are certainly hung out. There is culpability somewhere. What I have heard as an explanation is as follows: When the Declaration was voted, it was ordered to be engrossed on parchment, and then signed; and that a few days afterwards a Resolution was entered on the secret journal that no person should have a seat in Congress during that year until he should have signed the Declaration of Independence. After the 4th of July, I was not in Congress for several months, having marched with a regiment of Associators, as Colonel, to support General Washington, until the flying camp of ten thousand men was completed. When the Associators were discharged, I returned to Philadelphia, took my seat in Congress, and signed my name to the Declaration on parchment. This transaction should be truly stated, and the then secret journal should be made public. In the manuscript journal, Mr. Pickering, then Secretary of State, and myself, saw a printed half-sheet of paper, with the names of the members afterwards in the printed journals stitched in. We examined the parchment, where my name is signed in my own handwriting.A glimmering of peace appears in the horizon. May it be realized. But every preparation should be made for a continuance of the war. When the British arms have been successful, I have never found their rulers or ministers otherwise than haughty, rude, imperious, nay, insolent. They and their allies have this year been successful, both in the north and south of Europe.My sight fades very fast, though my writing may not discover it.God bless you.
            
               [Signature cut out.]
            
            
         